Citation Nr: 1814787	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. §  1117.

2.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. §  1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1980 to December 1983, and from October 1986 to July 1991, including service Southwest Asia during the Persian Gulf War from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied the Veteran's claim for service connection for fibromyalgia and a lung disorder, to include as due to an undiagnosed illness.  In September 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded these matters for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected, most recently, in a November 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

While he Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for a lung disorder is forth below.  The claim for service connection for fibromyalgia is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War. 

3.  Competent, probative evidence of record establishes that the respiratory symptoms the Veteran has experienced post-service are most properly attributed to known clinical diagnoses, including but not limited to asthma, chronic obstructive pulmonary disease (COPD) and chronic bronchitis, and not to undiagnosed illness or other chronic, qualifying disability. 

4.  No chronic lung disability was shown in service or for years thereafter, and competent, probative opinion evidence of record establishes that the Veteran's respiratory symptoms and associated post-service diagnoses are not etiologically related the Veteran's  military service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1131, 1132, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or service-connected disorder) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A February 2012 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As for the Veteran's January 2015 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim herein decided.   See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the history of any respiratory disability and whether there were any outstanding medical records available.  See T. at p. 3-19.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to the Board's March 2015 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2015, the Board remanded the claim for service connection for a lung disorder to afford the Veteran a VA Gulf War examination.  Such an examination was conducted in November 2015.  The examiner concluded that the Veteran's symptoms were attributable to clinical diagnoses and found that the clinical diagnoses were not related to service.  The examiner offered an opinion to that end, which was supported by a thorough rationale.

Accordingly, the Board finds that there has been substantial compliance with the March 2015 Board remand directives such that no further action is necessary in this regard.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 17, 2016, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of Operations).  See 77 Fed. Reg. 63225 (2017). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations during the relevant period, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002. In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, an April 1986 service treatment record notes that the Veteran began smoking cigarettes at age 14 and smoked 20 cigarettes per day.  A June 1987 service treatment record shows complaints of chest congestion.  The Veteran reported coughing and producing light green phlegm.  The Veteran was assessed as having a viral cold syndrome.  April 1988 and November 1987 service treatment records show treatment for an upper respiratory infection.  The Veteran's separation examination  report notes a normal clinical evaluation of the lungs.  See March 1991 Report of Medical Examination.  The Veteran reported tobacco usage of one pack per day for 16 years.  The examiner recommended that the Veteran stop smoking.  The Veteran reported no chronic cough, shortness of breath, asthma, or chest pain/pressure at separation.  See March 1991 Report of Medical History.

In July 1998, the Veteran was afforded a general medical examination.  The examiner  described his chesr as normal.  While the Veteran described sinus pressure due to smoking, he did not complain of any chest problems or phlegm.

In December 2011, the Veteran stated that he began coughing black phlegm during service and now his cough is productive of clear phlegm.

The Veteran was afforded a VA examination in March 2012.  The examiner did not diagnose the Veteran with a lung disability.  The examiner stated that the chest x-ray was normal and there was no clinical evidence of a lung disability.

In a January 2013 statement, the Veteran's wife stated that the Veteran has coughed since he separated from military service.

During the January 2015 Board hearing, the Veteran reported that that he quit smoking cigarettes in 1987, but began smoking again after going to the Persian Gulf.  He then testified that he quit smoking again in 1995.  He further explained that he was in close proximity to oil fields during his Persian Gulf service.

On VA examination in November 2015, the Veteran was diagnosed with asthma, chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  The examiner explained that asthma, COPD and chronic bronchitis account for the Veteran's shortness of breath and coughing up phlegm.  Further, the examiner opined that it is less likely than not that the Veteran's lung disabilities are related to service.  The examiner noted that during service the Veteran was seen for an upper respiratory infection.  Following service, in 1998, a VA examination was silent for any acute or chronic respiratory disability.  The examiner explained that the Veteran's coughing up phlegm is seasonal, starting in the fall and continuing during the winter.  The examiner further explained that the Veteran's disability is the result of tobacco use, to include the Veteran's young age when he began smoking and the amount of use in the past.

The Board notes, initially, that that the Veteran's respiratory symptoms have been attributed to specific disabilities, and that the diagnosed chronic asthma, COPD and chronic bronchitis are distinct, diagnosable clinical entities.  Thus, any award  of service connection under the provisions of 38 U.S.C. § 1117  related to an undiagnosed illness or other qualifying chronic disability is legally precluded.

Moreover, there is no basis for an award of service connection for any diagnosed lung   As noted, no such chronic disability was shown in service, or for years thereafter.  Post-service, the Board finds it noteworthy that, the Veteran filed his claim for service connection in October 2011.  The Veteran was first diagnosed with a lung disability in 2012, many years following service.  These facts would tend to negate any current assertions as to respiratory symptoms during service and continuity of any such problems since service.  Indeed, the Veteran denied any chronic cough, shortness of breath, asthma, or chest pain/pressure at separation.  Also, that the post service record does not document any such problems for many years after service is a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, the  only competent, probative opinion to address the medical relationship, if any, between the COPD, chronic bronchitis and chronic asthma diagnosed many years post service and the Veteran's service is the opinion of the November 2015 VA examiner, who  explicitly rendered a conclusion that weighs against a finding of service connection for current lung disorder.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lung disorder and service,-and neither the Veteran or his representative has presented or identified any such existing evidence or opinion.


The only evidence that tends to support the claim consists of the Veteran's and his wife's assertions advanced in connection with the current claim.  However, to the extent that either attempts to  assert the existence of a medical relationship between his lung disability and service, such assertions do not provide persuasive support for the claim. 

The Veteran and his wife are each certainly competent to attest to matters within his or her own personal knowledge, such as those observed or experienced (see, e.g., Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005)), and may opine as etiology of some simple disabilities, such as those observable or otherwise perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring)).  However, the matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience. See Jandreau,  492 F.3d at 1377, n. 4 ( (a layperson may be competent to attest to a broken leg, but not to diagnose cancer).  As neither the Veteran nor his wife is t shown to have such special knowledge, training, and experience, their assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the most probative opinion on this point, and that opinion weighs against the claim.

For all the foregoing reasons, the Veteran's claim of entitlement to service connection for a lung disorder, to include as a manifestation of undiagnosed illness or other qualifying disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a lung disorder, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied. 


REMAND

Unfortunately, the Board finds that further action on the fibromyalgia claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board remanded this matter, inter alia, to afford the Veteran a VA Gulf War examination to determine the nature and etiology of any disability related to the Veteran's complaints of fatigue.

The Veteran was afforded a VA Gulf War examination in November 2015.  The examiner noted the Veteran's complaints of fatigue and stated that those complaints were related to poor sleep hygiene.  The examiner stated that the complaints of fatigue were not due to an undiagnosed illness, not a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, and not related to a specific event/environmental hazard experienced during active service in Southwest Asia.

The Board finds the examination inadequate for two reasons.  First, VA treatment records document a diagnosis of sleep apnea.  However, despite that, the examiner did not address whether sleep apnea is related to service, despite the fact that the examiner attributed the Veteran's fatigue to poor sleep hygiene and the Veteran has complained of fatigue since service.  Second, the Veteran has also complained of joint pain as part of his claim for service connection for fibromyalgia.  The examiner did not consider the Veteran's complaints of joint pain in conducting the examination or offering an opinion.

Under these circumstances, the Board finds that a remand of this matter is needed to obtain a medical opinion addressing whether his reported symptoms of fatigue and joint pain are in fact attributable to a known clinical diagnosis, and, if so, to provide  an etiology opinion for any such diagnosed condition.  Id.  See also Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination or to otherwise obtain an opinion when developing a service connection claim, it must provide or obtain one that is adequate for purposes of the determination being made).

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2015 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the Veteran's complaints of joint pain and fatigue since service, the examiner should offer opinions responsive to the following:

(a) The examiner should list all diagnosed disabilities that have been present since approximately October 2011 and state which symptoms of muscle pain are associated with each disability.  If all symptoms of headaches are associated with diagnosed disability(ies), additional specialist examination(s) for diagnostic purposes is/are not needed.

The examiner should specifically state whether the Veteran has been diagnosed with sleep apnea since October 2011.

(b) If any fatigue or joint pain that has been present since approximately October 2011 is related to a distinct and identifiable disability, then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; or (b) is otherwise medically-related to the Veteran's service.

(c) If any symptoms of fatigue or joint pain that have been present since approximately October 2011 have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

(d) The primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be  attributed to a known clinical diagnosis.

(f) If any fatigue or joint pain that has been present since approximately October 2011 is not due to a distinct and identifiable disability, the specialist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the fatigue and/or joint pain represents (a) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or (b) a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.

In addressing the above, each examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of a specific diagnosis and/or associated symptoms in service should not, alone, service as the sole basis for a negative opinion. 

In this regard, each examiner is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, surpa.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and all legal authority.

6.   If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


